DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restriction
This application contains claims directed to the following patentably distinct species: Species 1, the process of forming the energy storage device through deposition of materials, encompassed by claims 2-11; and Species 2, the process of cycling the energy storage device, encompassed by claims 13-20. The species are independent or distinct because the processes of depositing the material and cycling the device are unrelated, independent processes of making the device or using the device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Louis Percello on 6/4/21 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the order of operations pertaining to applying the insulating layer to cover the trench sides. It is unclear whether or not this occurs before or after the deposition of interface precursors or anode materials. Language is missing to that effect. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Notten (US 2007/0026309 A1) in view of Porthault (US 2016/0006016 A1).
Regarding claims 1 and 2, Notten discloses a method comprising: forming one or more trenches 4 in a solid silicon substrate 2/28, the substrate having a top 3 and unlabeled bottom, the trench have a trench bottom, trench sides, and a trench cavity defined by the sides and a trench opening area (see Figure 1); doping the silicon substrate (paragraph 10); depositing one or more anode materials on the silicon substrate 28 (paragraph 30); depositing a solid electrolyte on the anode and cathode materials on the electrolyte (paragraph 19). Notten discloses the use of a solid electrolyte and conductive polymers (paragraph 30) but not use of a solid electrolyte polymer. Porthault—in an invention for producing a layered battery using trenches—discloses the use of a SPE between deposited layers of anode and cathode for its high 
Regarding claims 3 and 4, Notten discloses depositing lithium salt (paragraph 40).
Regarding claim 5, Notten discloses a conductive polymer layer (paragraph 30).
Regarding claim 7, Porthault discloses depositing an insulating material onto the substrate (paragraph 20).
Regarding claim 8, Porthault discloses conformal deposition (paragraph 21).
Regarding claim 9, Porthault discloses heat treatment subsequent to deposition (paragraph 44).
Regarding claim 12, Notten discloses a method comprising: forming one or more trenches 4 in a solid silicon substrate 2/28, the substrate having a top 3 and unlabeled bottom, the trench have a trench bottom, trench sides, and a trench cavity defined by the sides and a trench opening area (see Figure 1); doping the silicon substrate (paragraph 10); depositing one or more anode materials on the silicon substrate 28 (paragraph 30); depositing a solid electrolyte on the anode and cathode materials on the electrolyte (paragraph 19); and cycling the apparatus by imposing cycling on the device over cycles (paragraph 16). Notten discloses the use of a solid electrolyte and conductive polymers (paragraph 30) but not use of a solid electrolyte polymer. Porthault—in an invention for producing a layered battery using trenches—discloses the use of a SPE between deposited layers of anode and cathode for its high conductivity .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Notten and Porthault as applied to claim 2 above, and further in view of Feaver (US 2018/0331356 A1).
Notten discloses that the silicon is doped but not the manner in which it is. Feaver—in an invention for creating perforated silicon substrates for the use in batteries—discloses doping silicon with acid to form a silicon substrate with desired purity (paragraph 182). It would have been obvious to one having ordinary skill in the art at the time of invention to dope the silicon of Notten with acid to control the level of doping as suggested by Feaver.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Notten and Porthault as applied to claim 1 above, and further in view of Cho (US 2013/0327993 A1).
Neither Notten nor Porthault discloses the use of the claimed deposition processes. Cho—in an invention for methods for producing electrode active material for batteries—discloses slurry cast the active material, drying, and then pressing to obtain the desired electrode density and thickness (paragraph 48). It would have been obvious to one having ordinary skill in the art at the time of invention to slurry cast, press, and .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Notten and Porthault as applied to claim 1 above, and further in view of Johnson (US 2009/0092903 A1).
Neither Notten nor Porthault discloses the use of the claimed deposition processes. Johnson—in an invention for layered lithium solid state batteries—discloses attaching a solid electrolyte to the electrode via a separator by spin coating the electrolyte onto the electrode and heating the structure to produce the battery (paragraph 38). It would have been obvious to one having ordinary skill in the art at the time of invention to spin coat a separator onto the electrolyte and electrode of Notten and Porthault and heat the structure to produce a lower cost electrolyte as suggested by Johnson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725